Citation Nr: 1728783	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for Department of Veterans Affairs home loan guaranty benefits. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.  

In February 2016, the Board remanded the claim to afford the Veteran a Board hearing.  In a July 2016 statement, the Veteran withdrew his December 2015 hearing request.  Therefore, there is no outstanding hearing request.  38 C.F.R. § 20.704(e) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file currently does not contain several documents material to the adjudication of the claim.  These missing records include the February 2010 decision on appeal, a December 2010 statement of the case, and a January 2011 substantive appeal.  The Board has made a number of administrative attempts to obtain these records from the AOJ, but was unsuccessful.  Given the relevance of these records,  the Board must remand the case to obtain these missing documents.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the February 2010 decision on appeal, a December 2010 statement of the case, and a January 2011 substantive appeal, and associate them with the Veteran's claims file.  

Efforts to obtain these records must continue until they are received; unless it is reasonably certain that they do not exist or further efforts would be futile.


2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

